Citation Nr: 1539123	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-03 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for an eye disability is addressed in the REMAND portion of the decision below and is remanded to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's reports of in-service noise exposure from artillery fire are consistent with the circumstances of his combat service in the Republic of Vietnam.

2.  The Veteran's bilateral hearing loss is related to his in-service noise exposure.

3.  The Veteran's tinnitus is related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

For the reasons that follow, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.

A February 2010 VA audiological examination provides a current diagnosis for bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.385.  Thus, the first element of service connection is met.

The Veteran has alleged that his hearing problems resulted from in-service exposure to artillery fire, and his VA Form DD 214 shows that he is a combat veteran who served in the Republic of Vietnam.  As his allegations are consistent with the circumstances of his service, the Board finds that the in-service incurrence of noise exposure is established as there is no clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The second element of service connection is met.

Lastly, the Veteran has asserted that his hearing loss and tinnitus are related to his active service.  To this end, the February 2010 VA audiologist opined that the Veteran's hearing loss and tinnitus were not due to service noise exposure as hearing thresholds were within normal limits bilaterally upon separation indicating no acoustic trauma.  The Veteran, however, has reported that both his hearing problems and his tinnitus began in service.  He reported that he has no post-service occupational noise exposure.  He reported post-service recreational noise exposure from fixing small engines but stated that he wore hearing protection when engaged in such activities.

In reviewing this evidence, the Board finds the February 2010 VA audiologist opinion less persuasive as the audiologist did not consider the lay evidence of record in the given rationale.  The Board also finds that the Veteran's statements regarding his hearing problems are credible, and notes that he is competent to report readily observable symptoms such as when he began experiencing hearing problems.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 at n. 4 (Fed. Cir. 2007).  Accordingly, the Board finds that the evidence of record is in equipoise.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that his bilateral hearing loss and tinnitus are related to his in-service noise exposure.  38 U.S.C.A. § 5107.  The third element of service connection is met.

All three elements of service connection have been met.  Service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




REMAND

The Veteran seeks service connection for an eye disability.  His service treatment records show treatment for problems with both eyes and, while it does not appear he receives any current treatment for such conditions, the Veteran has asserted that these problems still bother him.  As he has not been afforded a VA examination to determine the nature and etiology of his eye disability, remand for such an examination is warranted.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the claim is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Thereafter, schedular the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his eye disability.  The entire claims file must be reviewed by the examiner.

The examiner is to provide diagnoses for any eye disabilities.  If a disability is ruled out, a thorough explanation should be provided.

For each diagnosed disability, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset in or is otherwise related to the Veteran's active military service.

A complete rationale must be provided for all opinions expressed.  The lay evidence of record, to include the Veteran's statements, must be considered and discussed in the rationale.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


